             Case 7:16-cr-00666-KMK Document 296 Filed 051·06120
            Case 7:16-cr-00666-KMK Document 302 Filed 05/14/20 Page
                                                                 Page 11of
                                                                        of66                         /"
                                  Honorabt-e- Kenne-th - M. - Karas
                                 Uni.t.fH~ S,t fltes District Jupge_ _ _
                                                                               ~ --
                                                                                      ·   C.
                                                                                               /6 Cb
 ,.•.•.
                !. •
                                 . Uni t .e d Sta-t es Courthou,se
                                        300 °Quarropas Street
                                 Whi te(PUfins ~, New York 10601


 Eric Antonmarchi, 18219-054                                             April . 17, 2020

                                 REQUEST FOR IMMEDIATE RELEASE
                                Based On Compassionate Release
                                 (§§ 3582 and 4205(g)) and the
                             CARES Act (PL 116-136, 134 Stat. 281)


                       Inmate,    ERIC   ANTONMARCHI,      is    requesting    immediate

release in accordance with Compassionate Release and the . CARES
 Act (March 27, 2020). ·


 "Compassionate · Release,"               as    adjusted   by    the   First   Step        Act,

 states that the Bureau of Prisons (BOP):


           11
          •   may make an inmate with a minimum term sentence
              •••

          immediately eligible for parole by reducing th~ minimum
          term of sentence to time served."

. It further states that:

          "The Bureau uses . 18 U.S.C. 4205(g) and 18 _ u.s.c.
          3582(c)(1)(A)   in   particularly      extraordinary   or
          compelling circumstances, which . cou-ld   not reasonably
          have been foreseen by the court at · the time · of
          sentencing."

                       The   CARES   Act,• PL   116-136,   134   Stat.   281   (Mar.           27,

 2020) expands the B~reau of Prisons' home confinement authority
under Sec. 12003(b)(2) of the Act:


          "During the cov~red emergency period, if the Attorney
          General finds that emeigency conditions will materially
          affect the - functioning of · the Bureau, the · Director of



                                                 1
                Case 7:16-cr-00666-KMK
           Case 7:16-cr-00666-KMK Document 302
                                    Document 296Filed  05/14/20
                                                   Filed 05/06/20Page 2 of
                                                                   Page    6 6
                                                                        2 of



           the Bureau may lengthen the maximum amount of time for
           home confinement under the first sentence of Sec tiori
           3624(c)(2)  of   Title   18 U.S.C.   as  the  director
           determines appropriate."

                   The law defines the "emergency period" as the date that
    the    President      declared- a      national __ emergency,           with    respect    to
   Covid-19,        and    ending     30   days        after     the     national     emergency

   declaration        terminates.          This       law     repeals     the   prior · maximum
   amount of home 66nfinement from 10% of an inmate's sentence or 6

   months (whichever is less), to a No-Maximum limit.

   Inmate's Qualification for Release
   Under Compassionate Release and
   the CARES Act of 2020

1) The 'national emergency' as of the date of this writing, is still
   in eff ec-t .

· 2) The inmate has Asthma at 43 years 61d,                       for ~hich he takes two
   90mg puffs,        four   times daily.              He also takes 60mg of Remeron,
    three times per day, for his Severe Anxiety.                         Anxiety, especially

   in     these      stressful      times~       can     get     very     severe     and   cause
   Hypertension.             These    health           issues     decrease        ANTONMARCHI 1·s

   immune logic a 1       strength.        The    Center        for     Disease    Control    and
   Prevention        (CDC)   found     that      71%     of    hospitalized patients          for
   Co~id-19 h~d one or more reported underlying medical conditions.
   Although the Court was aware of ANTONMARCHI 1 s medical conditions
   at     the    time of sentencing,          the outbreak of Covid-19 could not
   have possibly been            foreseen.            Also,    given    that    ANTONMARCHT    is

   likely to develop severe complications if he contracts Covid-19,



                                                  2
             Case 7:16-cr-00666-KMK
             Case 7:16-cr-00666-KMK Document
                                    Document 302
                                             296 Filed
                                                 Filed 05/14/20
                                                       05/06/20 _ Page
                                                                  Page 3
                                                                       3 of
                                                                         of 6
                                                                            6



     his    situation          classifies ·        as    "extraordipary           or        compelling
     · circumstances,     which could not reasonably have been foreseen by
     the court at the time · of sentencing," under 18 U.S.C. §§ 4205(g)
      '·
     and 3582(c)(1)(A).

3)    The - . inmate     has     several          factors     in   his     favor       regarding           a

     potentially early           release.           Most · notably,       throughout            his   four
     years of incarceration,              he has never once received an incident
     report .       He     has     also       completed         considerabl·e          programming,

     including . two drug programs.                 · ANTON MARCHI is also a Non-Violent

     drug   offender.           Although he has             previous convictions,                 he was
     released from parole several years early for good behavior 6n his

     last conviction. -          The    inmate has received · extensive punishment
     and    rehabilitation,         and      is     ready     ta _ ieturn    to    society            as   a

     productive, crime-free, citizen.



     PROPOSED RELEASE PLAN

1)    ANTONMARCHI        will    reside       with      his    mothe~,      who    is       a     retired
     teicher's assistant, at 1 Coloriial Road, #103, Beacon, NY 12508·.

2) ANTONMARCHI has severe arthritis and tendanitis, for which he was
     receiving     social         security          disability       payments           and       health
     insurance.        He plans on reacquiring such assistance upon release~

     However,    he has         goals   to    return        to college      (Duchess            Community
     ·college)    to      complete        his       · Bachelor's         Degree        in        Business·

     Management, . f ~-r . which he has already completed approximately 60

     credit.s.    He will also be seeking employment at his cousin's car



                                                    3
                   Case
                   Case7:16-cr-00666-KMK
                        7:16-cr-00666-KMK Document
                                          Document296
                                                   302 Filed
                                                        Filed05/06/20
                                                              05/14/20· Page
                                                                         Page44ofof66



     ~deal~rship as a Customer Service R~presentative, thereby getting
       himself         off      of     government             assistance . .             Additionally,   he    has
       dreams to create a music management and marketing company.                                               for
       which he already has prior experience.

 3) ANTONMARCHI plans on Self-Isolating with his mother throughout
       the duration of the Covid-fg pandemic.

  4) ANTONMARCHI has extensive communications with his very supportive

       family.          If the need arises, he can use their support.

 5) ANTONMARCHI will . submit to GPS monitoring, along w:i.th any other

       restrictions .that the U.S . Probation office imposes.


                                                          ·CONCLUSION

                          Inmate, ERIC ANTONMARCHI has a high risk for developing
       severe and deadly complications in the face of Covid-19.                                               Given
       that f~ct, along with his thorough release plan and goad conduct
       in the custody of the BOP, ANTONMARCHI is a perfect candidate for
       early         release,             pursuant             to        18      u.s.c.      §§   4205(g)       and
       3582(c)(1)(A), as well as the CARES . Act .                                      It is requested that he
       be released to HOME CONFINEMENT for the rea-sons stated herein.


                                                                          Respectfully requested ,


       Da t e :     4 - l., 3.
                  ---------    ,                  20 20
                                                                          Eric Antonmarchi
                                                                          Reg. No. 78219-054
  Application is denied. Defendant.has not fully exhausted his
  administrative remedies or waited the requisite 30 days for BOP
• to respond to his request for release. The Court has ruled in ·
              •
other cases that  J 11
                  ra1                I
                      ure to exhaust 1s a bar to considering
                                                       I
                                                              the


                                                                              ~~
merits of a compassionate release application. Moreover,             4
Defendant is 43 years old, which is well below the age threshold
to be considered at high risk, and while he apparently suffers
from asthma, it is not in the·top 10 risk factors, at least based on          5/14/20
data from the NY metropolitan area. And, as noted by the
Government, the facility that houses Defendant has experienced
         ...                      Case 7:16-cr-00666-KMK Document 302 Filed 05/14/20 Page 5 of 6




                                                                                                                                                                                                                                                                   ()
                                                                                                                                                                                                                                                                   ~
                                                                                                                                                                                                                                                                   ro.
                                                                                                                                                                                                                                                                  :---;J
                                                                                                                                                                                                                                                                  1-1
                                                                                                                                                                                                                                                                  0)
                                                                                                                                                                                                                                                                       I
                                                                                                                                                                                                                                                                  (')
                                                                                                                                                                                                                                                                  .....I
                                                                                                                                                                                                                                                                  0
                                                                                                                                                                                                                                                                  0
                                                                                                                                                                                                                                                                0)
                                                                                                                                                                                                                                                                0)
                                                                                                                                                                                                                                                                0)
                                                                                                                                                                                                                                                                   I
                                                                                                                                                                                                                                                                ;;,;::
                                                                                                                                                                                                                                                                s:
                                                                                                                                                                                                                                                                ;;,;::
                                                                                                                                                                                                                                                              0

Eric ..Antonmarchi
                                                                                                           '1
                                                                                                           ..,   .                                                                                                                                            0
                                                                                                                                                                                                                                                              (')


Rem·:;·.1,10. 7~?19-054
Fe1:, rort Dix · ·
                                                                                          · - --:a.~

                                                                                             ·, .,. I!•'~·"·
                                                                                                       • .I .
                                                                                                            •.•\
                                                                                                            /                  'V   ........       '
                                                                                                                                                            ...   .,._,_.---···--....-. 1··- ...                                                              C
                                                                                                                                                                                                                                                              3
                                                                                                                                                                                                                                                              (D


                                                                                                                                                                  -- ·-.                                                                                      ::J
                                                                                                                                                                  Lh ..._.,,_ _ .                          •          '    . .         '   '
                                                                                                       : ·"·           r   ,4        ._ \                                                                                                                     ,-+

P. o~ Box 2000                                                                                                         '· ,.            ·-1                             ____.,c-'!J-1 - · - - .. •_,
                                                                                                                                                                                     ~
                                                                                                                                                                                                                                ..   ..
                                                                                                                                                                                                                                                              N



                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                              (0
·Joint: Base MDL,    NJ   08640                                                                                      :: 1.-:'R                                    ' - : : . : _,
                                                                                                                                                                  .---         ~
                                                                                                                                                                                    --~ A
                                                                                                                                                                                          ..........b:::       ==1!                  :::::--:.:=. .....   \. 0)


                                                                                               ,tj,                                                               ~                                                                                        . J:1

               .USMi                 1
                                                 Honorable Kenneth M. Karas
                                                 c/o Clerk of Court
                                                 United States District Court
                                                                                                                                                                                         r-                                                                ~
                                                                                                                                                                                                                                                            ro
                                                                                                                                                                                                                                                            c..
                                                                                                                                                                                                                                                            0



                                                                                                                                                                                                                                                           ~
               SDNiJ                             United States Courthouse & Federal Building
                                                 300 Quarropas Street
                                                 White Plains, New York 10601
                                                                                                                                                                                                                                                           0

                                                                                                                                                                                                                                                           "'D
                                                                                                                                                                                                                                                          &5
                                                                                                                                                                                                                                                           (D
                                                                                                                                                                                                                          J .                              (.TT



                                                                                                                                               j
                                                                                                                                               l
                                                                                                                                                   ,.   .
                                                                                                                                                                     APR iQ             iw:u                                                              -
                                                                                                                                                                                                                                                          0
                                                                                                                                                                                                                                                          0)


                                                                                                                                               t_______" -,
                                                                                                                                                                                                   - --- - -.• l
                                               .i ::::s;:; i :±:4 :L ::.i::: ::c::::::~          · j ja jj ;; lijjl I jjjJJi1Jjji;j.lj 11};1 j,JifjijJjjjiJiijijjj1 Ji ;Jn iii
                                                                                Case 7:16-cr-00666-KMK Document 302 Filed 05/14/20 Page 6 of 6
                              \•,

                     '


                                                                                                                                                                                                                                ()




                                                                                                                                                                                                                                ~,
                                                                                                                                                                                                                                ~
                                                                                                                                                                                                                                Cl!
                                                                                                                                                                                                                                --i


                                                                                                                                                                                                                                ....
                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                0
                                                                                                                                                                                                                                0
                                                                                                                                                                                                                                CJ)
                                                                                                                                                                                                                                CJ)
                                                                                                                                                                                                                                CJ)
                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                A
                                                                                                                                                                                                                                s::
                                                                                                                                                                                                                                A
                                                                                                                                                                                                                                0
                                                                                                                                                                                                                                0
                                                                                                                                                                           -,                                                   Ci
                                                                                                                                                                           ~    .                                               C
                                                                                                                                                                                                                                3
'•
                                                                                                                                                                                    .   .......
                                                                                                                                                                                                  ...... -· t:.

                                                                                                                                                                                                                  ~
                                                                                                                                                                                                                                ro
                                                                                                                                                                                                                                ::::i
                                                                                                                                                                                                                                ,....,.
                                                                                                                                                                                              -''<';)~<.,,,.,,,~.,~ ~ -·;/"'    N
                                                                                                                                                                                                                                (0
                                                                                                                                                                                                                                CJ)


                  -,,. .                                                                                                                                                                                                        JJ
                                                                                                                                                                                                                                ro
                                                                                                                                                                                                                                Cl.
            -,k

              ...:,.- - ---
                                          ...._   ____                                                                                                                                                                          0

                                                                                                                                                                                                                                25
                                                                                                                                                                                                                                CJ)

                                                                                                                                                                                                                                ---N
                                                                                                                                                                                                                                0

                                                                                                                                                                                                                                 -0
                                                                                                                                                                                                                               . ll>
                                                                                                                                                                                                                               tC
                                                                                                             FED~RA.i. _
                                                                                                                       co~iu:cr,oNAf;.j~-~ -J
                                                                                                                                            TIQN-l ~
                                                                                                                                                   .~ -                                                                         ro
                                                                                                                        . P. o. aox 2000,       v                                                                               CJ)


                                                  ; ' ","'>
                                                          ·.
                                                                    •< ........ ,
                                                                                                                      FORT DIX, NJ 0B640::._
                                                                                                                 7h11 ,...., ,., bee• ••lther ope.., "°'"°
                                                                                                      Tile ""10,od ~Her Was '"°""•Id lh,.,gh ipecr.t """·
                                                                                                     ,.....,,n,.
                                                                                                                                                                      _-
                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                0
                                                                                                                                                                                                                                CJ)


                                    ,.
                                                  !
                                                  '·
                                                                   '       ' .j"
                                                                        ,. t      if ", \, >,l,lth lhi,       "'Il ~,.,"'k"
                                                                                      ~-.._ •· "1oPtcltd, "lho "'1Jer ~,,.,.             qUostion o, ,,,.bl,m over
                                                                                                                              J,rl,d/clfo•. )'O" may Wish to rttum
                                                                         · 'W { .. ; t/1, lnale,faJ. Wlho
                                                                                   ·· \._t,..,,.,,, "'°""                         o, """'"°"""'"
                               ~~-
                                                                                                                                    onc1,,.,                    for
                              fe     _r,.
                                     ~-) ~
                                                       ;.,· ,;, ·-i;i_;{_,·, ,_,,; . t· --- • i}.
                                                             ,;    .  ..  .,,                  -~;   ·items,
                                                                                                                  lo
                                                                                                             please retim, to !he ab,ve
                                                                                                                                          un,uu,-.
                                                                                                                               add,.,, 1"'1.,,.,
                                                                                                                                         addrit_~s.
                                                        • ,.., • ·.; ; -'·I'- i .,. ··. ··(' _ ,_.,,.
                                                                              •' ~ :,,,.-,Ji•~ '
                                         . <. ,
                                                           I     • t,~ c'/:P.

                                                               ·-~ . ·I"'•
                                                                        .. -~$     ,,·';,~-Ji .
                                                                              -~ . - ·           I


                                                                    . '-·~..       :L -,,   •'
                                                                                                                                                                                                         1'
     ·:C-
